DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
Claim Status
Applicant’s specification amendments and arguments in the response filed 20 December 2021 are acknowledged. 
Claims 1, 2 & 5-20 are pending. 
Claims 3 & 4 are cancelled.
No claims are amended. 
Claims 12, 16, 17 & 20 are withdrawn. 
Claims 1, 2, 5-11, 13-15, 18 & 19 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Examination on the merits is extended to the extent of the following species:
At least one nonaqueous solvent- absent;
At least one surfactant- present and it is capryloyl/caproyl methyl glucamide; 
Emulsifier- absent;
At least one scrubbing agent- present and it is cornmeal;
At least one preservative- absent; 
At least one pH modifier- absent;
Auxillaries and/or additives- absent;
Additional thickener- absent
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New and Maintained Objections/Rejections
Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 has redundant language. The claim recites the surfactant is selected from “one or more fatty acid glucamides….and mixtures thereof” (emphasis added). If there is a surfactant mixture, there is necessarily one or more of fatty acid glucamides…[and] disodium laureth sulfosuccinate.
Appropriate correction is required.
	Applicant may wish to consider whether an amendment to recite “wherein the at least one surfactant is selected from fatty acid glucamides….and mixtures thereof” is reflective of Applicant’s invention and would obviate the objection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 13, 14, 18 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Allef  (US 2013/0338052; Applicant cited on IDS-11/14/2019; previously cited) and Glucotain Clear (published: June 2015; previously cited).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. abrasive/scrubbing agent which is a genera to which the elected species of cornmeal belongs) and in an effort to expedite prosecution, this art has been applied.
**The species election of additives being absent remains withdrawn.
Claim Interpretation: Claim 1 is interpreted as being a hand cleansing composition capable of foaming. The wherein clause in the last two lines of the claims is interpreted as a statement of intended use which does not further limit the structure/form of the hand cleansing 
The non-aqueous solvent is interpreted as being absent due to Applicant’s election and recitation of the ranges of “0 to 5%” and “less than 3%” by claims 1 & 9.  The emulsifier is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 3% by claim 1. The preservative is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 2% by claim 1. The pH modifier is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 2% by claim 1. The additional thickener is interpreted as being absent due to Applicant’s election and the recitation of the range “comprising less than 0.5 wt% by claim 14.
With regard to claims 1, 6-11, 13, 14, 18 and 19 and the elected species, Allef in claim 3 recites a composition comprising 1 to 30% superabsorbent particles (i.e. abrasives), greater than 1-30 % water, preferably 30 to 90% by weight ([0035] & claim 3).  Allef teaches inclusion of auxillaries and additives as optional reagent, in an amount from 0.5 to 5% by weight when present (i.e. 0-5 wt.%; [0064]-[0071]). Allef in claim 3 recites the composition comprises 2 to 40% by weight of a surfactant and teaches it is particularly preferred that the surfactant be castor oil sulphonates (claim 3; [0048], [0049] & [0053]). Allef in Examples A-ZD exemplifies inclusion of sulphated castor oil in an amount of 1.8% and 2.7%; thereby, the ordinary skilled artisan would envisage inclusion of 1.8-40 % as suitable amounts (pg. 6-8). Allef in claim 3 recites the composition comprises optionally at least one of a viscosity modifying agent in an amount of 0.1 to 1.5% by weight which is taught to particularly be xanthan and in Examples A-ZD exemplifies xanthan in an amount of 0.4 and 0.45 % (claim 3; [0059]; pg. 6-8). Since Allef . Allef teaches inclusion of one or more abrasives (i.e. scrubbing agent) different from the superabsorbent particles in an amount that can then be 0.05 to 15% by weight and this additional scrubbing agent may particularly be walnut shell flour [0057]. Allef in Examples ZC and ZD teaches inclusion of 5.0% JUGLANS REGIA powder (i.e. walnut shell flower; pg. 8).  Allef teaches the viscosity of the compositions are such that they may be easily dispensed from wall mounted dispensers and teaches the viscosity range to be greater than 2000 mPas, at 20° C [0020]. Allef teaches the skin and hand cleansers according to the invention foam to a considerably greater extent than heavy-duty hand cleansers of the prior art [0074]. Thereby, Allef teaches their skin and hand cleanser is foamable and is foamed upon being dispensed from the wall apparatus ([0020] & [0074]). Allef teaches inclusion of nonionic surfactants and teaches fatty acid N-alkyl-glucamides as a typical example [0047]. Allef teaches inclusion of fatty acid glucamides as particularly suitable mild, skin-compatible, surfactants [0047].
However, Allef does not teach the fatty acid N-alkyl-glucamide is capryloyl/caproyl methyl glucamide (i.e. elected species) or its amount.
	Glucotain Clear teaches capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant with a good cleansing ability (pg. 1). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is extremely mild to both skin proteins and skin lipids and are therefore very useful for formulations with mildness claims and for sensitive skin (pg. 1). Glucotain Clear teaches when capryloyl/caproyl methyl glucamide is used as a surfactant it is especially suitable for formulations featuring light and fluffy foam such as refreshing, vitalizing hand washes; it is suitable for formulations provided in foam dispensers as it has high flash foam (pg. 1). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is miscible with all types of surfactants (anionic, non-ionic, cationic and amphoteric; pg. 2). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is used at a level of 0.6 % to 6 % as solubilizer (0.3 to 3 % active; pg. 2).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious at the time of filing to have added 0.6 % to 6 % capryloyl/caproyl methyl glucamide to Allef’s Glucotain Clear because Allef and Glucotain Clear are directed to skin and hand soaps and Allef explicitly teaches inclusion of a mild fatty acid glucamides and capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant used in formulations with mildness claims and vitalizing hand washes as taught by Glucotain Clear. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order provide Allef’s formulations with good cleansing ability and light and fluffy foam. Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the recited amount of water, sulfated castor oil, xanthan gum, scrubbing agent, additives/auxillaries and capryloyl/caproyl methyl glucamide, the combined teachings of Allef and Glucotain Clear teach these parameters in ranges which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the feature that the composition is dispensed from a hand pump foamer apparatus as a foam, again this is a statement of intended use. However, the composition suggested by the combined teachings of Allef and Glucotain Clear is reasonably dispensed from a hand pump foamer because Allef teaches the composition foams [0074], it is a liquid soap, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)) (see MPEP 2112 and 2113).

Claims 1, 6-11, 13, 14, 18 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Allef and Glucotain Clear as applied to claims 1, 6-11, 13, 14, 18 & 19 above, and further in view of Nakajima (JPH10-279470; 1998; previously cited).

** All references refer to the English language translation.
***Claim Interpretation as above.
With regard to claims 1, 6-11, 13, 14, 18 and 19 and the elected species, the combined teachings of Allef and Glucotain Clear suggest skin cleansing compositions, which may be skin and hand cleansers, which contain scrubbing agents/abrasives. Allef teaches the composition may contain one or more abrasives different from the superabsorbent particles [0057].  Preference is given to abrasives based on natural kernel and/or shell flours, in particular walnut [0057].
Neither Allef nor Glucotain Clear teach the abrasive/scrubbing agent is cornmeal (i.e. elected species).
Nakajima teaches skin cleansing compositions having an excellent scrubbing effect which smooths the skin which comprises corn powder (i.e. cornmeal; abstract). Nakajima teaches inclusion of crushed materials, such as walnut shells, in skin cleansing compositions is very expensive and difficult to remove when they enter the eyes during face washing, resulting pain ([0004] & [0005]). Nakajima teaches inclusion of corn powder smooths the skin [0006]. Nakajima teaches the corn powder is corn seed powder (i.e. cornmeal; [0008]-[0009]). Nakajima teaches the corn powder/cornmeal is used in an amount from 1 to 3% by weight of the skin cleansing composition ([0008]-[0009]). Nakajima teaches xanthan gum may also be included in the skin cleanser [0010].
Here, at least rationale (G) may be employed in which it would have been obvious to an ordinary skilled artisan at the time of filing to modify the skin/hand cleanser composition suggested by the combined teachings of Allef and Glucotain Clear by substituting the walnut Glucotain Clear and Nakajima are directed to hand and skin cleansers and Allef teaches inclusion of abrasives of kernel/seed origin and Nakajima teaches inclusion of corn powder/cornmeal in skin cleansers results in excellent scrubbing effect and skin smoothening. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a composition with improved cleansing, and skin smoothening while reducing formulation costs.
With regard to the recited amount of cornmeal/abrasive agent, the combined teachings of Allef, Glucotain Clear and Nakajima teach this reagent in an amount which falls within or overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2 & 5 stand rejected under 35 U.S.C. 103 as being unpatentable over Allef and Glucotain Clear as applied to claims 1, 6-11, 13, 14, 18 & 19 above, and further in view Deleersnyder (US 2011/0262371; previously cited) and Happi (Published: 12/09/2005; previously cited).
With regard to claims 2 & 5, and the elected species, the combined teachings of Allef and Glucotain Clear suggest skin cleansing compositions, which may be skin and hand cleansers, which contain scrubbing agents/abrasives and xanthan gum. 
Neither Allef nor Glucotain Clear teach the xanthan gum is a smooth flow xanthan gum.

Happi teaches Keltrol CG-SFT is a xanthan gum grade providing especially smooth flow (pg. 1). Happi teaches Keltrol CG-SFT is used in shower gels and liquid soaps (pg. 1). Happi teaches Keltrol CG-SFT is designed to prevent any perception of stringy feel while still providing other properties typical of xanthan gum including stability, compatibility with a wide range of ingredients, excellent suspension stability and pseudoplasticity characteristics (pg. 1).
Here, at least rationale (G) may be employed in which it would have been obvious to an ordinary skilled artisan at the time of filing to modify the skin/hand cleanser composition suggested by the combined teachings of Allef and Glucotain Clear by substituting the generically taught/conventional xanthan gum with smooth flow xanthan gum, as suggested by the combined teachings of Deleersnyder and Happi because Allef, Glucotain Clear, Deleersnyder and Happi are directed to hand and skin cleansers/soaps and Allef teaches inclusion of xanthan gum and Deleersnyder and Happi teach use of smooth flow xanthan in cleansers to provide stability, suspension stability and pseudoplasticity characteristics. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to bring the pH of the cleanser to that conventionally used in the art and to stabilize the composition while providing the added benefit of eliminating the feeling of stringiness associated with other xanthan grades.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Allef, Glucotain Clear and Nakajima, as applied to claims 1, 6-11, 13, 14, 18 & 19 above, and further in view of Grimadell (WO 2014/019944; Applicant Supplied IDS-11/14/2019).
** All references refer to the English language translation.
Claim Interpretation: Claim 15 is interpreted as being a foam pump apparatus having: 1) the foamer apparatus, 2) a hand cleansing composition comprising reagents a)-j) and 3) the cleansing composition in foam form since an apparatus is which is capable of foaming the composition is recited in the preamble of the claim. 
With regard to the reagents, the non-aqueous solvent is interpreted as being absent due to Applicant’s election and recitation of the ranges of “0 to 5%” by claim 15.  The emulsifier is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 3% by claim 15. The preservative is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 2% by claim 15. The pH modifier is interpreted as being absent due to Applicant’s election and the recitation of the range 0 to 2% by claim 15. 
With regard to claims 1, 6-11, 13-15, 18 & 19, and the elected species, the combined teachings of Allef, Glucotain Clear and Nakajima suggest skin cleansing compositions, which may be skin and hand cleansers, which contain cornmeal scrubbing agents/abrasives and 0.6 % to 6 % capryloyl/caproyl methyl glucamide (i.e. at least one surfactant). Allef teaches the composition foams and is dispensed from a wall dispenser. Allef teaches the composition has a viscosity of 2000 mPas (i.e. 2000 centipoise; [0020]).
Neither Allef, Glucotain Clear nor Nakajima teach the pump foamer apparatus which is dispensing the hand cleansing composition as a foam.

Here, at least rationale (A) may be employed in which it would have been obvious at the time of filing to have modified the abrasive cleansing composition suggested by the combined teachings of Allef, Glucotain Clear and Nakajima by combining/packaging it in the dispenser and administering it as a topical foam as taught by Grimadell because the composition suggested by the combined teachings of Allef, Glucotain Clear and Nakajima is a foamable cleansing composition comprising xanthan gum and abrasives/grit including cornmeal dispensed from a dispenser and Grimadell’s dispenser is explicitly taught for dispensing gritty foamable compositions comprising an abrasive, such as cornmeal, and xanthan gum as a foam. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, so that the consumer may more effectively cleanse their skin.
With regard to the recited amount of water, sulfated castor oil, xanthan gum, scrubbing agent, additives/auxilliaries and capryloyl/caproyl methyl glucamide, the combined teachings of Allef, Glucotain Clear and Nakajima teach these parameters in ranges which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the feature that the composition is dispensed from a hand pump foamer apparatus as a foam, the composition suggested by the combined teachings of Allef, Glucotain Clear and Nakajima is reasonably dispensed from a hand pump foamer as suggested by the combined teachings of Allef, Glucotain Clear, Nakajima and Grimadell because Allef teaches the composition foams [0074], is a liquid soap, dispensed from a wall mount (i.e. a pump), and comprises the recited reagents in the recited amounts. This assertion is supported by Allef’s teaching that the viscosity of their composition is “greater than 2,000 mPas” and use of xanthan gum as the rheological modifier ([0020], [0059] & Tables 1-2). Applicant’s disclosure that the viscosity of their compositions is from 500 to 5,000 mPas and that the yield value (i.e. dynes/cm2) is related to the rheology modifier (i.e. xanthan; pg.  1 & 3). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The .

Response to Arguments
Applicant summarizes their invention and the problems solved by their invention (i.e. higher critical strain force and lack of suspension of the scrubbers; reply, pg. 6-7). Applicant states the solution was use of xanthan gum as a thickener (reply, pg. 6). In arguing the statement of intended use/wherein clause, Applicant argues their composition is dispensable through a hand pump apparatus (reply, pg. 7& 8). Applicant further argues Allef’s compositions are too thick to dispense via an air sparge (reply, pg. 7).  Applicant further argues Grimadell’s compositions are too viscous to foam (pg. 14).
This is not persuasive. With regard to the recited composition and the solution to the solved problem, Allef teaches their composition foams and is dispensed from a wall mount. Allef’s composition uses xanthan gum as a suspending agent (see paragraph [0059] and Tables 1-2). Allef teaches their composition has a viscosity of greater than 2,000 mPas which overlaps with the viscosity range that Applicant teaches as suitable. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
With regard to the dispensing via air-sparging, this is a method of use. The invention under examination is a foamable composition. Allef teaches the composition of their invention foams and it is dispensed from a wall dispenser.  With regard to Applicant’s arguments that the composition is too thick to air-sparge, Applicant is arguing unrecited features and using arguments of counsel. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Further, Allef teaches the viscosity of their composition is greater than 2,000 mPas, which overlaps with the viscosity range taught by Applicant as suitable.  Applicant has not claimed a viscosity. 

	Applicant argues the structure of the composition is tied to the intended use of the composition, that it is foamed upon being dispensed from a foamer apparatus (reply, pg. 7-8).
	This is not persuasive. The prior art teaches the recited reagents, in the recited amounts, with viscosities taught by Applicant as appropriate for their invention, and having the features of foaming and dispensing from wall mount dispensers. Applicant’s claims have not structurally differentiated their composition from that taught by the prior art as described in the 35 USC 103(a) rejections above. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)) (see MPEP 2112 and 2113).

Applicant argues the Examiner has not considered the references in their entirety, and that Applicant’s specification teaches at paragraph [0025] “Typically, the composition has a viscosity of 500 to 5000 mPa·s. More typically this is less than 3500 mPa·s, between 800-2000 mPa·s, especially 800-1300 mPa·s. Above 3500 mPa·s or above 2000 mPa·s produces reduced foaming." Lower viscosities produce better foaming, compared to higher viscosities.”  Applicant argues the WO 2005/107699 teaches viscosities above 100 cps will be poor foamers (reply, pg. 9-10). 
	This is not persuasive. In arguing the viscosity, Applicant’s representative is arguing unrecited features. The case law pertaining to unclaimed features is provided above. Further, Applicant’s specification teaches 500 to 5000 mPa·s is suitable. Allef’s composition has a 
With regard to the teachings of WO 2005/107699, this is not germane to the outstanding rejections as the Examiner did rely on the WO 2005/107699 in their rejection.

Applicant argues the prior art references teach xanthan among a laundry list (reply, pg. 10).
This is not persuasive. Allef teaches inclusion of xanthan at paragraph [0059] and Tables-1 & 2 of the Examples.

Applicant argues there is no prior art teaching of the advantageous properties from the combination of xanthan and capryloyl/caproyl methyl glucamide (reply, pg. 10-11).
This is not persuasive. Allef explicitly teaches inclusion of xanthan gum and fatty acid N-alkyl-glucamides ([0047], [0059], Tables 1-2). Allef teaches inclusion of fatty acid glucamides as particularly suitable mild, skin-compatible, surfactants [0047]. Glucotain Clear teaches capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant used in formulations with mildness and produces a light fluffy foam. The ordinary skilled artisan would have been motivated to use capryloyl/caproyl methyl glucamide in order provide Allef’s formulations with good cleansing ability and light and fluffy foam while retaining its mildness.  With regard to the advantageous properties, Allef and Glucotain Clear teach these reagents in the recited amounts, thereby the composition suggested by the combined teachings of the prior art would necessarily In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).

Applicant argues the ordinary skilled artisan would not be motivated to combine xanthan with sulphated castor oil (reply, pg. 11-12).
This is not persuasive. Allef teaches these reagents as suitable for inclusion in their invention as described above. In particular, the sulfated castor oil is taught and exemplified by Allef at paragraphs [0048], [0049] & [0053]; and Table-1.  In particular, the xanthan is taught and exemplified by Allef at paragraph [0059] and Tables-1 & 2. Xanthan and sulfated castor oil are exemplified in the same Table 1 compositions.

Applicant argues one skilled in the art would not have any motivation, teaching, or suggestion to combine Allef’s foaming composition (who teaches inclusion of abrasives in the alternative) with Nakajima (who teaches cornmeal as a less expensive and safer abrasive alternative to fruit shells and seeds) and Glucotain Clear (who teaches a solvent and its uses) to arrive at the claimed invention which is a composition which foams (reply, pg. 11-12).
This is not persuasive as Applicant is arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, Allef, Glucotain Clear and Nakajima are directed to hand and skin cleansers. Allef teaches a foaming cleansing composition comprising xanthan gum, glucamides and abrasives of kernel/seed origin and Glucotain Clear teaches capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant used in mild formulations and vitalizing hand washes; it produces fluffy foam. It is obvious to modify similar compositions in the same way.

In the traverse of the rejection of claims 2 and 5, Applicant argues Deleersnyder and Happi do not remedy the deficiencies of Allef and Glucotain Clear (reply, pg. 12).
This is not persuasive. Discussion as to how the combined teachings of Allef and Glucotain Clear render the obvious the recited invention is described immediately above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 5-14 stand rejected and new claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 & 9-17 of U.S. Patent No. 8,283,299 (hereinafter the ‘299) in view of Allef (US 2013/0338052), Glucotain Clear (published: June 2015) and Nakajima (JPH10-279470; 1998).
The ‘299 patent recites a composition comprising: (a) at least 0.1% by weight of at least one polyol ester as the hydrophilic emollient with an HLB value of >10 (i.e. surfactant), (b) 2 to 40% by weight of at least one surfactant selected from the group consisting of fatty alcohol ethoxylates, fatty alcohol ether sulphates, and salts of sulphated and/or sulphonated fatty acids, 
The differences between the ‘299 patent and the instant claims are that the ‘299 patent does not teach/recite the scrubbing agent may be cornmeal, the surfactant may be disodium laureth sulfate or fatty acid glucamides including capryloyl/caproyl methyl glucamide, xanthan to be among the one or more viscosity agents and its amount, or inclusion of sulphated castor oil and its amount. 
However, these differences are rendered obvious over the teachings of Allef, Glucotain Clear and Nakajima.
The teachings of Allef are described above. In brief, Allef teaches inclusion of sulphonated castor oil as a preferred surfactant that is a mild surfactant which may be present in an amount from 2 to 40% by weight. Allef teaches N-alkyl-glucamides among the surfactants that are mild, skin compatible surfactants which may be included in an amount of 2-40%. Allef teaches inclusion of disodium laureth sulfosuccinate in the Examples in an amount of 1.8-2.7% Allef teaches and exemplifies inclusion of xanthan gum and carboxymethyl cellulose as viscosity building agents. These agents are exemplified in the Examples for inclusion in an amount of 0.4-
The teachings of Glucotain Clear are described above. In brief, capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant with a good cleansing ability and is used at a level of 0.6 % to 6 % as solubilizer (0.3 to 3 % active; pg. 1 & 2). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is extremely mild to both skin proteins and skin lipids and is suitable for use in hand washes (pg. 1).
The teachings of Nakajima are described above. In brief, Nakajima teaches skin cleansing compositions having an excellent scrubbing effect which smooths the skin which comprises corn powder (i.e. cornmeal; abstract). Nakajima teaches inclusion of corn powder smooths the skin and is less expensive than other scrubbing agent alternatives, such as crushed walnut shells ([0004]-[0006]). Nakajima teaches the corn powder/cornmeal is used in an amount from 1 to 3% by weight of the skin cleansing composition ([0008]-[0009]). 
It would have been prima facie obvious to one of ordinary skill to modify the composition recited by the ‘299 composition by adding 2-40% sulphonated castor oil, 0.4-0.45 xanthan gum, 0.7-0.9% carboxymethyl cellulose, 2-40% of capryloyl/caproyl methyl glucamide (i.e. N-alkyl-glucamides), and 1.8-2.7% disodium laureth sulfate; substituting the generically recited scrubbing agent with 1 to 3%  cornmeal; and placing the composition in a hand pump dispenser because the combined teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima are directed to cleansing compositions which may comprise abrasives and it is obvious to improve similar products in the same way. The ordinary skill artisan would have been 
With regard to the recited amounts of sulphated castor oil; xanthan gum; surfactant, including capryloyl/caproyl methyl glucamide; scrubbing agent/cornmeal; and water; the ‘299 patent, Allef, Glucotain Clear and Nakajima recite/teach these reagents in amounts which overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the ‘299 patent in view of the prior art.

Claim 15 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 & 9-17 of U.S. Patent No. 8,283,299 (hereinafter the ‘299) in view of Allef (US 2013/0338052), Glucotain Clear (published: June 2015), and Nakajima (JPH10-279470; 1998) and Grimadell (WO 2014/019944; Applicant Supplied IDS-11/14/2019).
The recitations of the ‘299 patent are described above under the prior non-statutory double patenting rejection.
The differences between the ‘299 patent and the instant claims are that the ‘299 patent does not teach/recite the scrubbing agent may be cornmeal, the surfactant may be disodium laureth sulfate or fatty acid glucamides including capryloyl/caproyl methyl glucamide, xanthan 
However, these differences are rendered obvious over the teachings of Allef, Glucotain Clear, Nakajima and Grimadell.
The teachings of Allef, Glucotain Clear, Nakajima and Grimadell are described above under the 35 USC 103(a) rejections and the prior non-statutory double patenting rejection. In brief, Grimadell teaches a gritty/abrasive hand cleanser and non-aerosol or unpressurized pump dispenser (abstract; pg. 3; Example: Table 1-pg.12). Grimadell teaches foam hand cleansers offer many benefits over lotion hand cleansers including being quicker and easier to use and having more effective spreading properties which provides better cleaning with less product (pg. 2).  Grimadell teaches if the product is too thick (too viscous), the amount of force required to foam the formulation becomes too high resulting in excessive operating force for the dispenser user and a poor quality foam results (pg. 6 & 7). Grimadell teaches use of a non-Newtonian thickening agent is selected to give the foamable gritty composition a viscosity in a range from about 500 cPoise to about 4000 cPoise such that the foamable gritty composition is dispensable as a foam from a non-aerosol foam dispenser (pg. 9) The non-Newtonian thickening agent is a natural thickener which may be xanthan gum (pg. 10). The non-Newtonian thickening agent is present in a range from about 0.05% w/w to about 10% w/w (pg. 10). Grimadell teaches while it is assumed in the field that if surfactants are present, it will naturally foam (pg. 7). However while this is a necessary condition, the inventors have found that it is not a sufficient condition to obtain a foam when particulate scrubbing agents are present (pg. 7). First, the fluid must be capable of becoming aerated and second it must be capable of stabilizing the entrained air 
It would have been prima facie obvious to one of ordinary skill to modify the composition recited by the ‘299 composition by adding 2-40% sulphonated castor oil, 0.4-0.45 xanthan gum, 0.7-0.9% carboxymethyl cellulose, 2-40% of capryloyl/caproyl methyl glucamide (i.e. N-alkyl-glucamides), and 1.8-2.7% disodium laureth sulfate; substituting the generically recited scrubbing agent with 1 to 3%  cornmeal; and placing the composition in a hand pump foamer apparatus to be dispensed as a foam because the combined teachings of the ‘299 patent, Allef, Glucotain Clear, Nakajima and Grimadell are directed to cleansing compositions which may comprise abrasives and foam pump apparatus for dispensing gritty/abrasive cleansers and it 
With regard to the recited amount of water, sulfated castor oil, xanthan gum, scrubbing agent, and capryloyl/caproyl methyl glucamide, the combined teachings of Allef, Glucotain Clear and Nakajima teach these parameters in ranges which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the ‘299 patent in view of the prior art.

Claims 1, 2, 5-14 and 17-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 & 9-17 of U.S. Patent No. 8,283,299 (hereinafter the ‘299) in view of Allef, Glucotain Clear, Nakajima and Happi (Published: 12/09/2005).
The recitations/teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima are addressed above in the nonstatutory double patenting rejections and 35 USC 103(a) rejections.
However, neither the ‘299 patent, Allef, Glucotain Clear nor Nakajima teach or recite the xanthan gum is smooth flow xanthan gum.
However, these differences are rendered obvious over the teachings of Happi.
The teachings of Happi are described above.
Glucotain Clear and Nakajima by substituting the xanthan gum with smooth flow xanthan gum as suggested by Happi because the ‘299 patent, Allef, Glucotain Clear, Nakajima and Happi are directed to cleansing compositions which may comprise xanthan gum. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to eliminate the stringy feeling associated with conventional xanthan, making the composition more pleasing to the consumer.
The instant claims are therefore an obvious variant of the ‘239 patent in view of the prior art.

Response to Arguments
In the traverse of the rejection of the claims on grounds of nonstatutory double-patenting, Applicant argues Allef does not teach the elected scrubbing agent, the elected surfactant, xanthan as the thickening agent, or use of sulphated castor oil (reply, pg. 13 & 15).
This is not persuasive. With regard to the elected scrubbing agent and surfactant, the instant claims do not recite the elected scrubbing agent, cornmeal; or elected surfactant, capryloyl/caproyl methyl glucamide. Thereby, Applicant is arguing unrecited features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With regard to inclusion of xanthan and sulfated castor oil, Allef teaches inclusion of these reagents as described above. In particular, the sulfated castor oil is taught by Allef at 

Applicant argues one skilled in the art would not combine the Allef with other references because they all relate to cleansing compositions (reply, pg. 13 & 15).
This is not persuasive. It is obvious to modify similar compositions in the same way, particularly when the prior art provides a teaching, suggestion and motivation (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007); rationale G). The references and above double-patenting rejections address the teachings and motivation.

Applicant argues there is no probability of success and the new combinations may produce unwanted properties (reply, pg. 12 & 15).
This is not persuasive. Applicant has not supplied evidence of unwanted properties being produced. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Applicant further argues Allef’s compositions are too thick to dispense via an air sparge (reply, pg. 13).  Applicant further argues Grimadell teaches that when compositions are too viscous they will not foam (pg. 13-14).
This is not persuasive. With regard to the dispensing via air-sparging, this is a method of use. The invention under examination is a foamable composition. Allef teaches the composition of their invention foam and it is dispensed from a wall dispenser.  With regard to Applicant’s .
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/LORI K MATTISON/            Examiner, Art Unit 1619   

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619